MADDOX, Justice (dissenting).
The majority has held that the issues raised by the declaratory judgment proceeding could have been litigated in the pending condemnation proceeding. I disagree. The complainant sought reformation of a written instrument, an established ground of equitable jurisdiction1 and .this issue could not be tried in the pending condemnation proceeding.
This lawsuit resulted because the parties disagreed on the amount to which the Hiltons were entitled. The Housing Authority claims that the agreement set the price of the land at $25,000 whether they decided to condemn the property or whether they closed the transaction by getting a deed. The Hiltons, on the other hand, say the Housing Authority abandoned the sales agreement when the condemnation proceeding was filed.
The Housing Authority now will never have the benefit of this agreement, which the trial court, after full trial and an opportunity to see the witnesses, determined was valid, binding, and enforceable. Without reformation, the Authority certainly would not be allowed to introduce it in evidence and then attempt to impeach it by showing that it contained a mutual mistake. The landowners will not introduce it, except possibly to show that the Author*303ity agreed to pay $25,000 for a portion of the property. It is questionable whether the Authority could introduce evidence to show that the description did not contain the entire property, and even if such evidence of a mutual mistake was allowed, the jury could very well find the facts to be different from the findings which the trial judge has already determined. That the parties could agree as to the amount of “just compensation” would seem unquestioned. See Housing Authority v. Title Guarantee Loan & Trust Co., 243 Ala. 157, 8 So.2d 835 (1942), where the parties had agreed that the compensation should be fixed as of June 1940. This Court held that it was prejudicial error to refuse a charge that the test of “market value” of the property was what it would have reasonably sold for in the market in June 1940 and under the conditions then existing.
Appellants, in brief, do not admit that the offer of sale would be admissible in the pending condemnation proceeding. Their position seems to be that by starting ■ condemnation proceedings, the Housing Authority abandoned its rights under the offer of sale.
I think the decree of the trial court is correct in all particulars except that portion which reads as follows:
“That the respondents, J. H. Hilton and Hazel Hilton, are hereby enjoined from the further prosecution of their claim for damages for the condemnation of said property hereinabove described.”
As I read the quoted portion of the decree, the trial judge attempted to order a condemnation of the property. He had no .authority to grant such relief. However, the erroneous ruling need not work a complete reversal of the decree, cf. AGM Drug Co. of Alabama v. Dobbs, 277 Ala. 493, 172 So.2d 379 (1965). I would affirm the decree of the trial court finding that the offer of sale was a valid and existing obligation on the part of the respondents and that in the event of condemnation, the fair market value of the land would be $25,000.
McCALL, J., concurs.

. Reynolds v. Scott, 257 Ala. 670, 60 So.2d 690 (1952).